                                                        11   u::>c ~~DNY
                                                             DOCUMENT
                                                         , ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           l    DOC#:
                                                        Ii DATE :FILED: 3
                                                                             1   1

                                                                            ft o(uJ
BANKERS STAND ARD INSURANCE
COMPANY, a subrogee ofJames Mar/as,
                                                     19-CV-7138 (BCM)
               Plaintiff,
       -against-                                     ORDER SCHEDULING CASE
                                                     MANAGEMENT CONFERENCE
ZIBI CONSTRUCTION, INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       It is hereby ORDERED that a case management conference will be held on April 13,

2020, at 10:30 a.m., in Courtroom 20A, 500 Pearl Street, New York, New York. At the

conference, counsel must be prepared to discuss the status of the case and the subjects set forth in

Fed. R. Civ. P. 16(b) and (c).

       It is further ORDERED that counsel must meet and confer in accordance with Fed. R.

Civ. P. 26(f) and that the parties shall file a Pre-Conference Statement no later than one week

(seven calendar days) prior to the conference, via ECF, signed by counsel for all parties. The

Statement, which will constitute the written report required by Fed. R. Civ. P. 26(f)(2), shall

contain the following information 1:

       1.      The date of the conference and appearances for the parties, including the names of
               the individual attorneys who will attend, their law firms, addresses, and telephone
               numbers, and the party or parties represented. The Court expects each party's
               principal trial attorney to attend the conference.

       2.      A concise statement of the nature of the case and the issues as they appear on the
               date of the Statement, including any issues as to jurisdiction or venue and any
               pending or anticipated motions pursuant to Fed. R. Civ. P. 12(b) or (c).

       3.      A proposed deadline for joining additional parties, amending the pleadings, or
               moving for leave to do so.

1
 As to paragraphs (2), (5), and (6), the parties may incorporate and/or supplement the statements
made in their first Joint Proposed Discovery Plan Pursuant to Rule 26(f), dated December 3,
2019. (Dkt. No. 24.)
       4.     A proposed discovery schedule including:

              a. Dates for the service of initial document production requests and
                 interrogatories (limited in accordance with Local Civil Rule 33.3);

              b. A date by which all fact depositions will be completed, including the names
                 (if known) or descriptions of persons expected to be deposed;

              c. A date for the close of all fact discovery;

              d. Dates by which each party's expert report(s) or other expert disclosure, and
                 any responding reports, will be supplied to the adversary;

              e. A date by which expert depositions will be completed; and

              f.   A date for the close of all discovery.

       5.     Any proposed limitations to be placed on discovery, including protective or
              confidentiality orders. The parties may (but are not required to) use the Model
              Protective Order found on the Court's website at https://nysd.uscourts.gov/hon-
              barbara-moses.

       6.     Any anticipated discovery issues that may warrant early attention from the Court
              (including issues relating to the preservation, retrieval and/or production of
              electronically stored information).

       7.     A date, approximately 30 days prior to the close of fact discovery, for a telephonic
              status conference with the Court.

       8.     Whether and when the case should be scheduled for a judicial settlement
              conference.

       9.     A date for the filing of summary judgment motions.

       10.    A date for the submission of a joint pretrial order.

       11.    The anticipated length of trial and whether (and by which party) a jury has been
              requested.

       To the extent the parties are in disagreement concemmg any portion of the Pre-

Conference Statement, they may submit separate proposals as to such portion, without argument.

Dated: New York, New York
       March 10, 2020



                                              United States Magistrate Judge
                                                 2
